—C. D. Guayama. Acometimiento y agresión simple.
Apareciendo de los autos que la prueba fué con-tradictoria, sin que podamos declarar por el examen que he-*976mos lieclio de ella que al decidir la corte inferior el conflicto de la evidencia en contra de los apelantes cometiera error en la apreciación de la prueba, siendo el delito cometido por los apelantes el de acometimiento y agresión simple por el que fueron condenados y no el de alterar la paz, Poes' infirieron golpes con un palo y un martillo al perjudicado. Se confirmó la sentencia apelada.